DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims date 12/18/20 are acknowledged.  Claims 1-4, 16-23, 26-29, 53 and 83-117 are pending and subject to prosecution.  Claims 1, 2, 19, 22 and 29 are amended.  Claims 88-117 are new.

WITHDRAWN REJECTIONS
The 112(b) rejection over claim 19 is WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN rejection are moot.  Any arguments pertinent to a new or maintained rejection can be found below.

Priority
The instant application claims priority to US Provisional Application No. 62/094,104, filed December 19, 2014; US Provisional Application No. 62/167,408 filed May 28, 2015; and US Provisional Application No. 62/205,524 filed August 14, 2015.  Thus, the earliest possible priority date for the instant application is December 19, 2014.


INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on December 18, 2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claims
Claims 1 and 29 are independent claims directed to methods of targeted integration of two or more overlapping large targeting vectors into an endogenous chromosome, wherein the method utilizes a nuclease which generates a single of double stranded break in the chromosome.  
For the sake of clarity, the Examiner has diagramed the overall concept of the claims (showing 2 vectors of claim 1), wherein in vivo assembly of individual vectors assemble in vivo, and then are integrated into a target region of a genomic locus.  NOTE, the diagram is NOT TO SCALE

    PNG
    media_image1.png
    285
    729
    media_image1.png
    Greyscale










The instant specification does not define “Large Targeting Vector”.  Using the broadest reasonable interpretation, a “Large Targeting Vector” reads on any vector equal to or greater than 10 kb, which is the minimum size vector required by instant claims 1 and 29.  Independent claims 1 and 29 now require wherein either of the LTVECs encode a selection marker used to identify a positive transformant, and that the claim excludes a separate expression vector encoding a selection marker not in conjunction with either of the LTVECs.  Claims 1 and 29 require wherein the targeting efficiency is at 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





















MAINTAINED REJECTIONS OF RECORD
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-14, 16-23, 26-29, 53, 83-87 remain, and new claims 88-97 and 100-117 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,105,348 (the ‘348 Patent) of record, in view of WO2013/163394 to Frendeway, of record, cited on Applicant’s IDS dated 3/04/2016.  This rejection is modified in response to Applicant’s amendments to the claims.
The applied Frendeway reference has a common inventor and assignee with the instant application. The earliest priority date for the instant Application is December 19, 2014.  The publication date for the Frendeway reference is October 31, 2013, which is greater than one year earlier than the earliest priority that for the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).  Therefore, the Frendeway disclosure cannot be overcome by any affidavits or showings under 37 CFR 1.130(a) or (b).  See generally MPEP § 717.02.

With regard to claims 1 and 29, ‘the ‘348 Patent discloses using Large DNA Targeting Vectors  (LTVECs) for inserting site-specific large gene segments into endogenous chromosomes using homologous recombination (Abstract, column 3, lines 3-14, column 4, lines 4-45).  The ‘348 Patent discloses the LTVECs can accommodate DNA fragments greater than 100 kb, and that the 5’ end and the 3’ end are homologous to (overlap with) the endogenous chromosome (column 4, lines 13-16, column 10, lines 18-25, column 12, lines 54-63).  The ‘348 Patent discloses multiple (two and three) overlapping LTVECs can be co-administered to a cell to generate larger transgenes, wherein an upstream BAC comprises a 5’ end that overlaps a endogenous chromosome, the 3’ end overlaps the 5’ end of a downstream BAC, and the 3’ end of the downstream BAC overlaps an endogenous chromosome (column 31, lines 1-50), wherein “the human BAC(s) are co-transformed with CRE recombinase into the ES cell line containing the variable-region-flanking lox5aa and loxP recombination sites.  If overlapping BACs are used, homologous recombination occurs between them to create a larger DNA fragment, and the flanking loxP and lox51 sites target this large fragment into the mouse genome.  Cells are selected for puromycin resistance and screened for the replacement of the mouse variable region.” Column 31, lines 25-36).  The combination of two LTVECs of more than 100 kb each results in a combined insert greater than 100 kb (column 4, lines 13-16, FIG 4).
The ‘348 Patent discloses the homology arms are greater than 10 kb (Table 1), and attributes the high targeting efficiency of the LTVECs to the use of such large homology arms (column 22, line 66 – column 23, line 3; Table 1).  Thus, the ‘348 Patent established targeting efficiency is a results optimizable variable based on homology arm length.
Thus, the ‘348 Patent discloses larger transgenic inserts can be targeted into endogenous genes by co-integration of 2 or more LTVECs having 10 kb homology arms which undergo intra-cellular recombination with themselves and with the targeted locus:


    PNG
    media_image1.png
    285
    729
    media_image1.png
    Greyscale





Wherein the target genomic locus is identified by using a selection marker on one or more of the inserted LTVECs to select a targeted cell.
However, the ‘348 Patent does not disclose wherein the method further comprises utilizing introducing into the cell a nuclease agent which makes a single or double-stranded break within the target genomic locus, or wherein the targeting efficiency is at least 1.6% (claim 1) or 0.4% (claim 29).
Frendeway discloses methods of using targeted LTVECs comprising inserts of 100 kb and utilizing homology arms of greater than 10 kb to genetically modify endogenous chromosomes, wherein the method further comprises a nuclease which provides a single or double-strand break at or near the target genomic locus (Abstract,  [0005], [00012], [00014], [00016], [000143]).  Frendeway discloses the homology arms are derived from BACs, genomic loci or synthetic DNA (paragraph [0013]), and the LTVECs can comprises selection markers and site-specific recombination sequences (loxP, etc.) (paragraphs [00029], [00031]).  
Frendeway discloses the use of the LTVEC and the nuclease agent results in an increased targeting efficiency compared to the use of the LTVEC alone:
“In one embodiment, the combined use of the targeting vector with the nuclease agent results in an increased targeting efficiency compared to the use of the targeting vector alone.  In one embodiment, wherein the targeting vector is used in conjunction with the nuclease agent, targeting efficiency of the targeting vector is increased by at least two-fold….three-fold,… four-fold compared to when the targeting vector is used alone.” Paragraph [00038]).

Frendeway discloses the LTVECs and methods disclosed therein can be used according to US Patent No. 7,105,348 (the ‘348 Patent). Frendeway incorporates by reference all publications therein 
A skilled artisan would have been motivated to combine the disclosure of the ‘348 Patent further with the disclosure of Frendeway, as Frendeway explicitly suggests the LTVECs of the ‘348 Patent are suitable for combination with endonucleases to increase targeting efficiency of LTVECs.  
With regard to the claimed requirement wherein the targeting efficiency is at least 1.6% or 0.4%, as recited by instant claims 1 and 29, these efficiencies are obvious from the cited art.  MPEP211.04 discloses the broadest reasonable interpretation of a methodology having a contingent limitation encompassed by a “wherein” claim only requires those structures and steps that are claimed.  In the instant case, the art articulates a methodology according to claims 1 and 29 in the ‘348 Patent, the only active step missing is the addition of a nuclease which cuts at the targeted locus, and the Frendeway reference --which teaches using nucleases to cut at a targeted locus when using LTVECs-- explicitly suggests its methods can be combined with the ‘348 Patent.
Both the ‘348 Patent and Frendeway disclose that targeting efficiency is a results effective variable, wherein use of the long homology arms and combination of using an endonuclease increase targeting efficiency.  The ‘348 Patent explicitly suggests utilizing overlapping LTVECs (according to the claimed structural specifics) can be incorporated into the genome successfully (i.e. greater than 0.0%), and Frendeway suggests use of the nuclease will enhance the targeting efficiency of integrating LTVECs.  Therefore, the combination of the ‘348 and Frendeway would render obvious, and arrive at, at least a 1.6 or 0.4% targeting efficiencies from carrying out the teachings of the cited references through routine optimization MPEP 2143.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as utilizing overlapping LTVECs in methods of targeted homologous 
With regard to claim 2 and new claim 89, the ‘348 Patent discloses wherein the 3’ homology arm of the first insert overlaps with the 5’ homology arm of the second insert to form a contiguous nucleic acid, which is reformed by integration of the first and second inserts into the target genomic locus (col. 31, lines 1-36).  New claim 89, which requires wherein first LTVEC, the second LTVEC, and the third LTVEC comprise overlapping fragments of a contiguous nucleic acid, which is reformed by integration of the first nucleic acid insert, the second nucleic acid insert, and the third nucleic acid insert into the target genomic locus is obvious in light of the disclosure of the ‘348 Patent who teaches the LTVECs comprise overlapping terminal ends which reform a contiguous nucleic acid when inserted into the genome (col. 31, lines 1-36).
With regard to claims 4-9, and new claims  91-96, the ‘348 Patent discloses the eukaryotic cell is a mammalian cell, including rat, and wherein the cell is a pluripotent cell, including an ES stem cell (column 4, lines 4-7; column 5, lines 20-27).
With regard to claim 3, and new claim 90, the ‘348 Patent does not disclose wherein the recipient cells is a human cell.  Frendeway discloses LTVECs can be integrated into human cells, including human induced pluripotent cells and hematopoietic stem cells (paragraphs [0022]).  It would have been obvious to substitute a human cell for the eukaryotic cells of the ‘348 Patent, as the prior art teaches both are suitable for receiving LTVECs using targeted homologous recombination.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re 
With regard to claim 10, and new claim 97, the ‘348 Patent does not disclose a nuclease as claimed.  However, Frendeway discloses nucleases suitable for use with LTVECs which can provide double or single stranded breaks at the targeted locus include zinc finger nucleases and TALENs (paragraphs [0078]-[0079]).  This claim is obvious for the same reasons as stated above for claims 1 and 29.
With regard to claims 13-14, and new claims 100-101, the ‘348 Patent discloses human sequences can be inserted into the genome of an orthologous (different) species (column 13, lines 47-49, column 7, lines 4-48).
With regard to claims 16-18, 84, 85, 86, and new claims 112-114, the ‘348 Patent discloses a single LTVEC comprises 20 kb to more than 100 kb, and that two or more can be combined for form larger transgenes (column 31, lines 1-36).  Thus combination of two or more LTVECs to wherein the first and second inserts in combination is from 100 kb to 500 kb, or 300 kb, 200 kb, or at least 100 kb, or the first, second and third inserts in combination is at least 200 kb, at least 150 kb (wherein each is at least 50 kb) or at least 300 kb (wherein each is at least 100 kb) is obvious from the ‘348 Patent.
With regard to claim 19, and new claim 105, the ‘348 Patent discloses homology arms of the LTVECs can have identical sequences with their binding hybridization sequence, which enables homologous recombination (column 12, lines 54-67).  The ‘348 Patent discloses the use of two (or more) overlapping LTVECs results in homologous recombination between the two and then the genome (column 31, lines 25-36).  Therefore, it would have been obvious for the two (or more) LTVECs to share identical overlapping sequences.
With regard to claims 20-21, 83, and new claims 106-107, and 111, the ‘348 Patent discloses the homology arms are “larger than 20 kb” (claim 1), and as big as 135 kb, with specific homology arms of 
With regard to claim 22, and new claim 108,  the ‘348 Patent discloses use of the LTVECs results in insertion of exogenous sequences, deletion of endogenous sequences, knockin and knockouts in the target regions (column 13, lines 1-16, 39-46, 59-67; column 16, lines 40-67).
With regard to claim 23, and new claim 109, the ‘348 Patent discloses a single deletion of approximately 20 kb can be generated using LTVECs (column 22, lines 46-49).
With regard to claim 26, and new claim 110, the ‘348 Patent discloses the homology arms are “larger than 20 kb” (claim 1), and as big as 135 kb, with specific homology arms of 50, 90, and 135 (Table 1).
With regard to claims 27, 28, 53 the ‘348 Patent discloses the LTVEC can be used to generate F0 generations of non-human animals by introducing the LTVECs into a non-human embryo, gestating the embryo in a surrogate mother, thus producing the F0 offspring (column 4, line 27 –column 5, line 19).
With regard to claim 87, and new claim 115, the ‘348 Patent discloses the LTVEC can be linearized (column 17, lines 65-67).
With regard to new claim 88, the ‘348 Patent discloses the non-human animal is a mouse or rat (column 5, lines 15-19).
With regard to new claims 102-104, the ‘348 Patent discloses a single LTVEC comprises 20 kb to more than 100 kb, and that two or more can be combined for form larger transgenes (column 31, lines 1-36).   Frendeway discloses a single LTVEC ranges from about 275kb to 300kb (paragraph [0024]).  Thus combination of three LTVECs to wherein the first, second and third inserts in combination is from 100 kb to 700 kb, or 400 kb, is obvious from the ‘348 Patent in light of Frendeway, where a single LTVEC can range to about 300kb, and combining 3 such LTVECs according to the disclosure of Frendeway results in an insert in a cell of the claimed range.
With regard to new claim 116, wherein the cell is a mammalian cell, and wherein the nuclease agent is a ZFN, wherein the combined size of the first and second nucleic acid insert is between 100 kb and about 500 kb, and wherein the size of the homology arm is at least 10 kb, the ‘348 Patent discloses the eukaryotic cell is a mammalian cell, including rat (column 4, lines 4-7). The ‘348 Patent discloses a single LTVEC comprises 20 kb to more than 100 kb, and that two or more can be combined for form larger transgenes (column 31, lines 1-36).  The ‘348 Patent discloses the homology arms of the LTVECs are “larger than 20 kb” (claim 1), and as big as 135 kb, with specific homology arms of 50, 90, and 135 (Table 1).   However, as stated above, the ‘348 Patent does not disclose using a nuclease in the method of introducing the LTVEC.  Frendeway discloses the use of the LTVEC and a nuclease agent results in an increased targeting efficiency compared to the use of the LTVEC alone (Paragraph [00038]).  Frendeway discloses nucleases suitable for use with LTVECs which can provide double or single stranded breaks at the targeted locus include zinc finger nucleases and TALENs (paragraphs [0078]-[0079]).  Thus, arrival of using a nuclease in the method of the ‘348 Patent claim is obvious for the same reasons as stated above for claim 1.  Further, the arrival of wherein the cell is mammalian, wherein the combined size of the insert is 100 kb to 500 kb, and wherein the homology arms are at least 10 kb is obvious from the disclosure of the ‘348 Patent, as the patent discloses use of LTVECs with these specific parameters for integration into the genome.
With regard to new claim 117, wherein the cell is a mammalian cell, and wherein the nuclease agent is a ZFN, wherein the combined size of the first and second nucleic acid insert is between 100 kb and about 700 kb, and wherein the size of the homology arm is at least 10 kb, the ‘348 Patent discloses the eukaryotic cell is a mammalian cell, including rat (column 4, lines 4-7). The ‘348 Patent discloses a single LTVEC comprises 20 kb to more than 100 kb, and that two or more can be combined for form larger transgenes (column 31, lines 1-36).   The ‘348 Patent discloses the homology arms of the LTVECs are “larger than 20 kb” (claim 1), and as big as 135 kb, with specific homology arms of 50, 90, and 135 .

RESPONSE TO ARGUMENTS
Applicant’s arguments of record 12/18/2020 have been fully considered but are not persuasive.  Applicant argues that the ‘348 Patent (Murphy) does not teach using targeted homologous recombination when integrating of multiple overlapping LTVECS into the genome, and thus there would be not any expectation of success in practicing the claimed invention.  Applicant argues that there would be no expectation of success in changing the insertion of the ‘348 Patent from Cre recombinase to homologous recombination as in the instant claims.  Applicant asserts that the only section of ‘348 Patent relating to multiple overlapping targeting vectors is in Column 31 which utilizes CRE recombination, and that these do not utilize targeted homologous recombination.  Applicant argues that homologous recombination utilizes long stretches of homology between partner DNA molecules, whereas CRE recombinase-mediated recombination recombines a pair of short sequences and the use of a single enzyme.
The Examiner is not convinced of error.  The Examiner disagrees with Applicant’s assertion that the use of loxP and CRE recombinase excludes, or is not encompassed by, the process of “targeted homologous recombination” or that homologous recombination is defined by the length of homology arms.   Applicant provides no definition from within the specification or prior art which supports Applicant’s allegation.  In direct contradiction of Applicant’s interpretation of targeted homologous recombination and Cre-Lox systems, the skilled artisan would have understood that Cre-Lox systems are indeed considered a method of targeted homologous recombination well before the earliest priority date of the instant application. See, for example, Houdebine, Louis-Marie.  Transgenic Animal Models in Biomedical Research.  Methods in Molecular Biology, 2007.  360: 163-202.  Houdebine discloses loxP sites are introduced in the target genome, and corresponding LoxP sites flanking the transgene, wherein the LoxP sites of the transgene target the LoxP sites in the genome, and homologous recombination events occur in the presence of CRE recombinase which integrate the transgene at the target site (see page 172; FIG 3). Thus, a CRE-lox system, as taught by the ‘348 Patent (Murphy) is targeted homologous recombination.
With regard to Applicant’s assertion that column 31 is the only disclosure of using multiple over-lapping LTVECS in the ‘348 Patent’s disclosure, that this disclosure is limited to use of Cre recombinase, and that these vectors do not utilize targeted homologous recombination, the Examiner cannot agree.  First, as shown above, the use of a Cre-Lox system is encompassed by “targeted homologous recombination” as evidenced by the Houdebine.  Further, the ‘348 Patent discloses introducing two overlapping LTVECs into an endogenous locus, wherein the 5’ most and 3’ most homology arms are used to target the overlapping LTVECS to the endogenous sequence from column 9, line 21- column 11, line 47.  In addition, the ‘348 Patent, when referring to the working examples therein (including that disclosed at column 31 which uses CRE recombinase), discloses “the high efficiency obtained using the method of the invention (see below) is due to the very long homology arms present in the LTVEC that 
With regard to Applicant’s assertion that the substitution of Cre recombination with the nucleases of Frendeway would result in no expectation of success in practicing the claimed invention, the Examiner cannot agree.   Initially, the instant claims do not utilize homologous recombination alone, but utilize homologous recombination with the addition of an endonuclease - it is noted that this is the exact mechanism disclosed by Frendeway (paragraph [00155]).  In addition, Applicant does not articulate why use of the nucleases of Frendeway in the disclosure of the ‘348 Patent would not be expected to work.  Applicant’s argument because each system is different is not sufficient to support the argument that one could not use the nucleases of Frendeway in the method of the ‘348 Patent.   In fact, Frendeway discloses the integration of LVTECs can occur with nucleases (paragraph [00045], [000145]) or site specific recombination target sequences, including loxP cites (paragraph [0052]).   Frendeway discloses the presence of a single or double stranded breaks at or near the target nucleic acids, using a nuclease, increases the efficiency and/or frequencies of recombination between the LTVEC and target nucleic acid, including increasing homologous recombination (paragraph [00155]). Thus, contrary to Applicant’s assertion, the use of a nuclease in the methods of homologous recombination of the ‘348 Patent would improve the frequencies of homologous recombination – thus resulting in a likelihood of successfully practicing the claimed invention.  
Applicant argues “There was no a reasonable expectation of success in combining and modifying the cited references to reach the elements of the instant claims, as evidence by art previously of record, including US2015/0184199 (Horwitz), US 5,612,205 (Kay), US 2004/0018626 (Murphy) an Li et al. (2014)” at page 16 of the Reply dated 12/18/20.  Applicant argues that each of Horwitz, Kay, Murphy In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Applicant’s arguments of over Horwitz, Kay, Murphy and Li, which have all previously been considered and not found persuasive, are attorney arguments.  
“Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.” MPEP 2143.02. All previously considered replies to the office, with regard to Horwitz, Kay, Murphy and Li, however, include no such evidence; the remarks are isolated to Applicants’ representative’s arguments about what is taught by Horwitz and Kay and about why the claimed invention—specifically, the targeting efficiency of at least 1.6% (claim 1) or at least 0.4% (claim 29)—is purportedly nonobvious (see, for example the 2/14/19 reply.) “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. . . . The arguments of counsel cannot take the place of evidence in the record.” MPEP 2145, part (I) (discussing consideration of applicant’s rebuttal arguments); see also MPEP 716.01(c), part (II). Applicants have repeatedly supplied attorney arguments alleging that the claimed targeting efficiency would not have been attainable before the filing date in view of the prior art. (2/14/19 remarks at pages 9-13; 8/6/18 reply at pages 7-12; 9/29/17 reply at pages 7-12; 3/16/17 reply at pages 9-15.)  No evidence has been provided contradicting the Examiner’s conclusion that the person of ordinary skill in the art would have had a reasonable expectation of attaining at least 1.6% targeting efficiency for two 
To the extent that Applicant’s assertions over Horwitz, Kay, Murphy and Li are “evidence” supporting a conclusion that the claimed targeted efficiencies are unexpected and surprising, the Examiner cannot agree.   “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).” MPEP 716.02(d).
The instant claims are broad: the independent claims encompass a combined insert of at least 100 kb with no upper limit; and homology arms of at least 10 kb, with no upper limit; the homology arms between the LTVEC and the genomic location or another LTVEC are not required to be identical;  wherein any nuclease agent makes a single of double stranded break in the target genomic location; and wherein the LTVECs are integrated using homologous recombination; and wherein the targeted genomic location can be any genomic location, in any eukaryotic cell.  Dependent claims limit the cells to various types of mammalian cells but do not limit the nuclease agent; limit the nuclease agents but not the cell 
It is worth noting, however, that Applicants’ own working examples relevant to claim 1 (two LTVECs) or claim 29 (three LTVECS) target only one genomic locus (TCR-alpha) in one type of cell (mammalian ES cells) by co-electroporating a nucleic acid encoding a ZFN or Cas9 along with two or three particular large targeting vectors into the locus by homologous recombination; the targeting vectors contain various segments of the IgG light-chain variable region and have homology arms between 15.5kb and 30kb in length for two LTVECs and homology arms between 15.5 kb and 60 kb for three LTVECs; the targeting vectors are linearized and the 5’ and 3’ ends trimmed; and wherein the homology arms are identical.  The instantly claimed “efficiencies”’ of 1.6% (for 2 LTVECs) and 0.4% (for 3 LTVECs) are merely the measured efficiencies following Examples 1-5, wherein all examples utilize the same 2 overlapping LTVECs, or the same 3 overlapping LTVECS, as shown in FIGS 1 and 4.
Should Applicants continue to urge that the field is so unpredictable that one could not have combined the ‘348 Patent with Frendeway with any reasonable expectation of success, they should consider accounting for the considerable difference between the scope of what they claim and that of their working examples. See MPEP 2164.08 (“If a reasonable interpretation of the claim is broader than the description in the specification, it is necessary for the examiner to make sure the full scope of the claim is enabled.”).
Further, the limited number of working examples, using a much narrower scope than currently claimed, would not support the breadth of the pending claims, if Applicant’s own arguments relating to the predictability of the art was convincing.  “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)” MPEP 716.02(d)(I).

    PNG
    media_image3.png
    163
    718
    media_image3.png
    Greyscale
In the instant case, the examples show two LTVECs insert of 280 kb (140 kb + 20kb overlap + 120 kb) --total calculated excluding the 5’ and 3’ most homology arms-- as shown in FIG 1:





    PNG
    media_image4.png
    138
    823
    media_image4.png
    Greyscale
Further, the examples show three LTVECs insert of 400 kb (90kb + 60 kb + 80kb +20 kb overlap + 120 kb + 30 kb overlap) --total calculated excluded the 5’ and 3’ most homology arms) as shown in FIG 4:



If Applicant’s arguments pertaining to the prior art regarding Horwitz, Kay, Murphy and Li were given weight sufficient to show unexpected results of the claimed invention –which the Examiner does not concede- such arguments would undermine the predictability for any scope larger than that which was reduced to practice in the working examples, as Applicant’s arguments repeatedly reiterate a lack of working examples and an increase in vector size result in large reductions in targeting efficiencies.
An allegation of unexpected results “should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’” MPEP 716.02(b), part I. Applicant has not met these four requirements. For example, Applicant has provided no evidence of statistical significance for the broad genus of the embodiments within the broad scope of the claims.  Further, Applicant’s arguments that the combination of the ‘348 Patent with Frendeway is unobvious have been unconvincing for the reasons stated above.

Claims 11 and 12 remain, and new claims 98-99 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,105,348 (the ‘348 Patent) in view of WO2013/163394 to Frendeway, of record, cited on Applicant’s IDS dated 3/04/2016, as applied to claims 1-10, 13-14, 16-23, 26-29, 53, 83-87, and new claims 88-97 and 100-117  above, and further in view of Rong et al, Homologous Recombination in Human Embryonic Stem Cells Using CRISPR/Cas9 Nickase and a Long DNA Donor Template.  Protein Cell, 2014. 5(4):258-260, of record. This rejection is modified in response to Applicant’s amendments to the claims.
The disclosures of the ‘348 Patent and Frendeway are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  The ‘348 Patent and Frendeway combine to render obvious a method of targeted homologous recombination in an endogenous genomic location in an eukaryotic cell, comprising two or more overlapping LTVECs and an endonuclease, wherein the endonuclease provides a single or double stranded break in a target locus.  The ‘348 Patent discloses the eukaryotic cell is a mammalian cell, including rat, and wherein the cell is a pluripotent cell, including an ES stem cell (column 4, lines 4-7; column 5, lines 20-27).  Frendeway discloses nucleases suitable for use with LTVECs which can provide double or single stranded breaks at the targeted locus include zinc finger nucleases and TALENs (paragraphs  [0078]-[0079]).  
However, neither the ‘348 Patent nor Frendeway disclose wherein the endonuclease is a CRISPR/cas9 nuclease as required by instant claims 11-12 or new claims 98-99.
Rong discloses methods of targeted homologous recombination in ES cells can be accomplishes using a CRISPR/cas9 nuclease, wherein a guide RNA directs the complex to a specific locus for cleavage (page 258, FIG 1).  Rong discloses site specific gene targeting systems including ZFNs and TALENs have some limitations, including time-consuming and labor intensive experimental design and off-target 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Zinc Finger nucleases and TALENS of the ‘348 Patent in view of Frendeway for CRISPR Cas-9 systems because all are explicitly taught as being useful for improving mutagenesis in combination with recombination technologies in ES cells. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have been motivated to use the CRISPR/cas9 system as Rong discloses it provides a simple and efficient alternative to known systems.  A skilled artisan would have had a reasonable expectation of success at practicing the claimed invention, as utilizing site specific nucleases in methods of targeted recombination was known in the art at the time of the invention.  

Claims 1-2, 4-10, 13-14, 16-23, 26-29, 53, and 83-87 remain, and new claims 88-89, 91-97 and 100-117 areWO2014/093908 to Bruggemann of record, further in view of US Patent No. 7,105,348 (the ‘348 Patent) of record.  Bruggemann has a publication date of June 19, 2014, which is earlier than the earliest priority date for the instant Application is December 19, 2014, and thus qualifies as a 102(a)(1) priority document.  This rejection is modified in response to Applicant’s amendments to the claims.
With regard to instant claims 1 and 29, Bruggemann discloses methods of inserting homologous nucleic acids encoding chimeric/humanized antibody peptides into the chromosome of eukaryotic cells using multiple overlapping BACs (Abstract, paragraphs [0011]-[0015]; FIG 1a, b).  Bruggemann discloses a functional human heavy chain segment is inserted into the rat genome using 3 overlapping BACs (FIG 1a) and a functional human light chain segment is inserted into the rat genome using 3 overlapping BACs (FIG 1b).  The BACs of FIG1a and b have overlapping homology arms of greater than 10 kb overlap with each other, wherein the combined 3 BACs of FIG 1a are about 550 kb, and the combined 3 BACs of FIG 1b are about 300 kb (paragraphs [0016], [0097]-[00103], [0130]-[0131]):

    PNG
    media_image5.png
    566
    639
    media_image5.png
    Greyscale
















Bruggemann discloses the individual BAC clones encoding an IG locus can be mixed together and injected into an animal cells, wherein overlapping fragments recombine and integrate in the recipient cell’s chromosome (paragraphs [0051]-[0052]).  Bruggemann discloses the integration can be random or targeted (paragraph [0063]).  Bruggemann discloses for targeted integration, the transgenes are administered to the cell, wherein genetically modified cells are selected following chromosomal integration (paragraphs [0066]), and that the BACs therein comprise selectable marker hygromicin (Hyg; Supplemental Table 1).  Bruggemann discloses the method further comprises using a nuclease “to increase the frequency of homologous recombination at a target site through double-stranded cleavage.  For integration into a specific site, a specific meganucleases may be used” (paragraph [0067]).  Thus Bruggemann discloses the targeting frequency (efficiency) is a results optimizable variable based on the use of a nuclease which provides a break in the targeted genome when using BAC-sized vectors.
Bruggemann discloses that overlapping ends of separate nucleic acids favor joint integration when co-injected into cells (paragraphs [0102], [0131], [0150]).
With regard to claims 1 and 29, Bruggemann does not disclose wherein the BACs have a 5’ or a 3’ homology arm of at least 10 kb that overlaps the targeted endogenous genome when integrated using targeted homologous recombination, as required by instant claims 1 and 29, or wherein the targeting efficiency is at least 1.6% (claim 1) or 0.4% (claim 29).
‘The ‘348 Patent discloses using Large DNA Targeting Vectors  (LTVECs) for inserting site-specific large gene segments into endogenous chromosomes using homologous recombination (Abstract, column 3, lines 3-14, column 4, lines 4-45).  The ‘348 Patent discloses the LTVECs can accommodate DNA fragments greater than 100 kb, and that the 5’ end and the 3’ end are homologous to the endogenous chromosome (column 4, lines 13-16, column 10, lines 18-25, column 12, lines 54-63).  The ‘348 Patent discloses multiple (two and three) overlapping LTVECs can be co-administered to a cell to generate larger transgenes, wherein an upstream BAC comprises a 5’ end that overlaps a endogenous 
The ‘348 Patent discloses the homology arms are greater than 10 kb (Table 1), and attributes the high targeting efficiency of the LTVECs to the use of such large homology arms (column 22, line 66 – column 23, line 3; Table 1).  Thus, the ‘348 Patent established targeting efficiency is a results optimizable variable based on homology arm length.
It would have been obvious to combine the disclosures of Bruggemann on methods of targeted integration using 3 overlapping BACs which recombine in vivo at a target locus further with the disclosure of the ‘348 Patent.  A skilled artisan would have been motivated to utilize 5’ and 3’ homology arms from the BACs to overlap with the target genomic sequence, as the ‘348 Patent discloses using such large arms with the target endogenous sequence increases targeting efficiency.  
With regard to the claimed requirement wherein the targeting efficiency is at least 1.6% or 0.4%, as recited by instant claims 1 and 29, these efficiencies are obvious from the cited art.  MPEP211.04 discloses the broadest reasonable interpretation of a methodology having a contingent limitation encompassed by a “wherein” claim only requires those structures and steps that are claimed.  In the instant case, the art articulates a methodology according to claims 1 and 29 in Bruggemann, the only active step missing is the addition of a 5’ and 3’ 10 kb homology arm at the targeted locus, and the 
Both Bruggemann and the ‘348 Patent disclose that targeting efficiency is a results effective variable, wherein use of the long homology arms and combination of using a nuclease increase targeting efficiency.  Both Bruggemann and the ‘348 Patent explicitly suggests utilizing overlapping BACs/LTVECs (according to the claimed structural specifics) can be incorporated into the genome successfully (i.e. greater than 0.0%), and the ‘348 Patent suggests use of 5’ and 3’ homology arms which overlap the target genomic sequence will enhance the targeting efficiency of integrating LTVECs.  Therefore, the combination of Bruggemann and the ‘348 Patent would render obvious, and arrive at, at least a 1.6 or 0.4% targeting efficiencies from carrying out the teachings of the cited references through routine optimization MPEP 2143.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as utilizing overlapping LTVECs in methods of targeted homologous recombination, as well as the benefits of using nucleases to increase targeting efficiency in methods of targeted homologous recombination was known in the art at the time of the invention.
With regard to claim 2, and new claim 89, Bruggemann discloses wherein the 3’ homology arm of the first insert overlaps with the 5’ homology arm of the second insert to form a contiguous nucleic acid, which is reformed by integration of the first and second inserts into the target genomic locus (Abstract, paragraphs [0011]-[0015]; [0051]-[0052], FIG 1a, b).  Bruggemann also discloses wherein the first, LTVEC, the second LTVEC, and the third LTVEC comprise overlapping fragments of a contiguous nucleic acid which is reformed by integration into the target nucleic acid (FIGs 1a, b).
With regard to claims 4-9, and new claims 91-96, Bruggemann discloses the eukaryotic cell is a mammalian cell, including rat, and wherein the cell is a pluripotent cell, including an ES stem cell (paragraphs [0064]-[0066]).
With regard to claim 10, and new claim 97, Bruggemann discloses nucleases suitable for use include meganucleases and ZFNs (paragraphs [0067], [0006]).  
With regard to claims 13-14, and new claims 100-101, the Bruggemann discloses human sequences can be inserted into the genome of a different species (paragraph [0020], [0149]).
With regard to claims 16-18, 84, 85, 86, and new claims 102-104 and 112-114, Bruggemann discloses a single BAC comprises 55 kb (F17), 150 kb (E24, D9), 193 kb (Annabel), 173 kb (Hu BAC3), and 182 kb (Hu Bac6-3) (Figs 1a, b, paragraphs [0097]-[0102], [0131]) and that two or three can be combined for form larger transgenes of 500 kb or 300 kb (FIG 1a, b).  Thus combination of two or three LTVECs to wherein the first and second, or first, second and third inserts in combination is from 100 kb to 500 kb, or 300 kb, 200 kb, or at least 100 kb, or 100 kb or 700 kb or 400 kb is obvious from Bruggemann.
With regard to claim 19 and new claim 105, Bruggemann discloses the homology arms “overlap” between the BACs (paragraphs [0016], [00102]), but does not disclose that the sequences are “identical” as required.  The ‘348 Patent discloses homology arms of LTVECs can have identical sequences with their binding hybridization sequence, which enables homologous recombination (column 12, lines 54-67).  The ‘348 Patent discloses the use of two overlapping LTVECs results in homologous recombination between the two and then the genome (column 31, lines 25-36).  Therefore, it would have been obvious for the homology arms between the BACs to share identical overlapping sequences.
With regard to claims 20-21, 83, and new claims 106-107 and 111, Bruggemann discloses the homology arms are 10.3 kb between the BACs (paragraph [00102], Fig 1A) and 40 kb (paragraph [0102], FIG 1B).
With regard to claim 22 and new claim 108, Bruggemann discloses use of the BACs results in insertion of exogenous sequences, deletion of endogenous sequences (via replacement of endogenous locus) which reads on knockin and knockouts in the target regions (paragraphs [0063], [0067]).
With regard to claim 23 and new claim 109, Bruggemann discloses the BACs can replace the endogenous locus (paragraph [0067]) and shows that one endogenous locus is at least 55 kb (paragraph [00102]), thus, replacement of an endogenous sequence would result in a deletion as claimed.
With regard to claim 26 and new claim 110, Bruggemann discloses the homology arms are 10.3 kb between the BACs (paragraph [00102], Fig 1A) and 40 kb (paragraph [0102], FIG 1B), thus the sum is at least 20.6 kb.
With regard to claims 27, 28, and 53 Bruggemann discloses the BACs can be used to generate F0 generations of non-human animals by introducing the BACs into a non-human embryo, gestating the embryo in a surrogate mother, thus producing the F0 offspring (paragraph [0066], [0110]).
With regard to claim 87 and new claim 115, Bruggemann discloses the BACs can be linearized (paragraph [0131]).
With regard to new claim 88, Bruggemann discloses the non-human animal is rat (Examples,, paragraph [0110]).
With regard to new claims 116 and 117, wherein the cell is a mammalian cell, and wherein the nuclease agents is ZFN, and wherein the 2 or 3 LTVEC combine to an insert of 100 kb to 500 kb (or 700 kb), and wherein the size of the homology arms is at least 10 kb, these claims are obvious over the disclosure of Bruggemann in view of the ‘348 Patent as stated above for claims 1, 29 and 10 above: Bruggemann and the ‘348 Patent combine to render obvious a method of targeted homologous recombination in an endogenous genomic location in an eukaryotic cell, comprising two and three overlapping LTVECs and an endonuclease, including zinc finger nucleases, wherein the endonuclease provides a single or double stranded break in a target locus (See FIGs 1a, 1b).  Bruggemann discloses the eukaryotic cell is a mammalian cell, including rat, and wherein the cell is a pluripotent cell, including an ES stem cell (paragraphs [0064]-[0066]). Bruggemann discloses nucleases suitable for use include meganucleases and ZFNs (paragraphs [0067], [0006]).  

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejection of the claims as obvious over Bruggemann in view of the ‘348 Patent have been fully considered but are not persuasive. Initially, Applicant disagrees with the Examiner’s assertion in the rejection of record that Bruggemann discloses inserting overlapping homologous nucleic acids into the chromosome of a eukaryotic cell using multiple overlapping BACs at paragraphs [0011]-[0015], FIGs 1A, and B of Bruggemann.  Applicant argues “The only things these sections of Bruggemann discloses are chimeric polypeptides and rodents comprising such chimeric polypeptides.” Reply at page 18.  The Examiner cannot agree.  Paragraphs [0011]-[0015] discloses the overlapping BACs recited/illustrated in FIGs 1A and 1B, paragraph [0015] explicitly states that the “one or more polynucleotides are integrated into the rodent cell genome.”  Further, paragraph [0016] discloses the overlapping BACs are “integrated” into the genome.
Applicant argues that Bruggemann discloses generating a single BAC vector from overlapping fragments and then the single, isolated BAC vector is used to generate a transgenic animal by integration into the genome.  The Examiner is not convinced of error. Bruggemann discloses the transgenic animals generated comprise the human heavy chain Ig locus integrated into the rat genome at FIG 1A, wherein 3 overlapping BAC clones --Hu BAC6-3 (182kb), Hu BAC3 (173 kb) and Hu-Rat Annabel (193 kB)-- are integrated into the genome.  In the methods of making the transgenic animals, Bruggemann discloses the three distinct BAC clones of Hu BAC6-3 (182kb), Hu BAC3 (173 kb) and Hu-Rat Annabel (193 kB) are separately made in and isolated from S. Cerevisiae and E. coli (paragraphs [0098]-[00103]).  Bruggemann discloses BAC clone fragments encoding the human Ig locus are digested and purified prior to generating transgenics (paragraphs [0103]-[0106]), and the wherein the DNA insert fragments of 150-200kb are separated from the BAC vectors prior to microinjection (paragraph [0106]).  Thus, Bruggemann does not inject a single transgenic vector of 448 kb (182 kb + 173 kb + 193 kb) as BAC mixtures were rare (paragraph [0150] emphasis added).  Thus Bruggemann confirms that the BAC mixtures were generally limited to single insertion sites within the genome.
Applicant argues that the disclosure of paragraph [0051] of Bruggemann refers to using multiple BAC clones containing overlapping fragments of an Ig Locus is “in the context of making a vector – not integrating into the recipient cell’s chromosome” (page 18 of the Reply dated 12/18/20, emphasis in original).  With regard to Applicant’s assertion that paragraph [0051] of Bruggemann is limited to methods of generating a single vector from multiple overlapping BAC clones, and not integrating into the recipient cell’s chromosome, the Examiner is not convinced of error. The text of paragraph [0051] is not so limited:
[0051] Preferably, a non-human Ig locus is isolated by screening a library of plasmids, cosmids, YACs or BACs, and the like, prepared from the genomic DNA of the same.  YAC clones can carry DNA fragments of up to 2 megabases, thus an entire animal heavy chain locus of a large portion thereof can be isolated in one YAC clone, or reconstructed to be contained in YAC clone.  BAC clones are capable of carrying DNA fragments of smaller sizes (about 50 kb-500kb).  However, multiple BAC clones containing overlapping fragments of an Ig locus can be separately altered and subsequently injected together into an animal recipient cells, wherein the overlapping fragments recombine in the recipient cell to generate a continuous Ig locus.  Emphasis added.

This disclosure of Bruggemann does not limit the multiple overlapping BACs to form a larger single BAC of a transfection vector (prior to microinjection), contrary to Applicant’s assertion.  
Applicant further argues that what is injected into the animal cells that generate the transgenics is not clear.  The Examiner is not convinced of error. Bruggemann discloses the transgenic animals generated comprise the human heavy chain Ig locus integrated into the rat genome at FIG 1A, wherein 3 overlapping BAC clones --Hu BAC6-3 (182kb), Hu BAC3 (173 kb) and Hu-Rat Annabel (193 kB)-- are BAC mixtures were rare (paragraph [0150], emphasis added).  
Applicant further argues that even if three overlapping BACs were injected, the integration was random and not at a target genomic locus.  “There is no discussion of a target genomic locus in the working example, and Figure 1 does not show any homology arms corresponding with a target genomic locus” (Reply at page 19).  The Examiner notes that Applicant attempts to limit Bruggemann to the working examples therein. However, Bruggemann discloses the DNA inserts which are used to generate the transgenics can be integrated into the genome using targeted homologous recombination (paragraphs [0063], [0066]).  Thus, Bruggemann discloses the methods used therein can be integrated using homologous recombination.
At pages 19 and 20 of the Reply dated 12/18/20, Applicant argues that there would be no expectation of success in practicing the claimed invention, by reiterating previous arguments pertaining to Horwitz, Kay, Murphy, and Li: that Horwitz discloses efficiency of three-way recombination is 10 fold lower than two-way recombination, Kay does not have any working examples, and sub-fragmentation 
These arguments have been considered in light of the rejection over Bruggemann in view of the ‘348 Patent but are not persuasive.  The Examiner notes these arguments are the same as previously argued over the ‘348 Patent in view of Frendeway above.  The Examiner has repeatedly disagreed with Applicant’s assertion that Horwitz, Kay, Murphy, Li provide evidence that there would be no expectation of success in practicing the claimed invention (see at least; Non-Final Office Action of 4/6/18 at pages 19-22; Final Rejection of 12/14/18 at pages 20-23; Non-Final Office Action of 8/16/19 at pages 13-15).  The Examiner maintains that the arguments over Horwitz, Kay, Murphy and Li are not persuasive for the same reasons of record.  
“Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.” MPEP 2143.02. All previously considered replies to the office, with regard to Horwitz, Kay, Murphy and Li, however, include no such evidence; the remarks are isolated to Applicants’ representative’s arguments about what is taught by Horwitz and Kay and about why the claimed invention—specifically, the targeting efficiency of at least 1.6% (claim 1) or at least 0.4% (claim 29)—is purportedly nonobvious (see, for example the 2/14/19 reply.) “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. . . . The arguments of counsel cannot take the place of evidence in the record.” MPEP 2145, part (I) (discussing consideration of applicant’s rebuttal arguments); see also MPEP 716.01(c), part (II). Applicants have repeatedly supplied attorney arguments alleging that the claimed targeting efficiency would not have been attainable before the filing date in view of the prior art. (2/14/19 remarks at pages 
As articulated in the rejection of record, the ability to achieve the claimed targeting efficiencies is obvious from both Bruggemann and the ‘348 Patent, which disclose that targeting efficiency is a results effective variable, wherein use of the long homology arms and combination of using a nuclease increase targeting efficiency.  Both Bruggemann and the ‘348 Patent explicitly suggests utilizing overlapping BACs/LTVECs (according to the claimed structural specifics) can be incorporated into the genome successfully (i.e. greater than 0.0%), and the ‘348 Patent suggests use of 5’ and 3’ homology arms which overlap the target genomic sequence will enhance the targeting efficiency of integrating LTVECs.  Therefore, the combination of Bruggemann and the ‘348 Patent would render obvious, and arrive at, at least a 1.6 or 0.4% targeting efficiencies from carrying out the teachings of the cited references through routine optimization MPEP 2143.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as utilizing overlapping LTVECs in methods of targeted homologous recombination, as well as the benefits of using nucleases to increase targeting efficiency in methods of targeted homologous recombination was known in the art at the time of the invention.
The fact that Bruggemann does not reduce to practice the claimed invention or measure the targeting efficiency does not undermine the rejection of record.   "[T]he focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense." MPEP2141, part (II).  
Applicant reiterates that the ‘348 Patent (Murphy) does not overcome the deficiencies of Bruggemann because the ‘348 Patent discloses integration of transgenes using CRE recombination, which is “a very different process requiring fewer components than the homologous recombination recited in the instant claims” Reply of 12/18/20 at page 20.
The Examiner is not convinced of error.  Initially, the instant claims do not utilize homologous recombination alone, but utilize homologous recombination with the addition of an endonuclease - it is noted that this is the exact mechanism disclosed by Bruggemann who discloses “to increase the frequency of homologous recombination at a target site through double-stranded cleavage.  For integration into a specific site, a specific meganucleases may be used” (paragraph [0067]).  
In addition, the ‘348 Patent was cited as a secondary reference to render obvious the BACs have a 5’ or a 3’ homology arm of at least 10 kb that overlaps the targeted endogenous genome when integrated using targeted homologous recombination, achieving a targeting efficiency is at least 1.6% or 0.4% by optimizing known parameters of homologous recombination of LTVECS.  Applicant does not actually articulate why these limitations are not obvious from the disclosure of the ‘348 Patent.  Applicant’s argument that because the integration systems are allegedly “different” is insufficient to overcome the rejection, nor address the rejection for the reasons stated therein.
Regardless, as articulated above, the Examiner disagrees with Applicant’s assertion that the use of loxP and CRE recombinase excludes, or is not encompassed by, the process of “targeted homologous recombination” or that homologous recombination is defined by the length of homology arms.   Applicant provides no definition from within the specification or prior art which supports Applicant’s allegation.  In direct contradiction of Applicant’s interpretation of targeted homologous recombination and Cre-Lox systems, the skilled artisan would have understood that Cre-Lox systems are indeed considered a method of targeted homologous recombination well before the earliest priority date of the instant application. See, for example, Houdebine, Louis-Marie.  Transgenic Animal Models in Biomedical Research.  Methods in Molecular Biology, 2007.  360: 163-202.  Houdebine discloses loxP sites are introduced in the target genome, and corresponding LoxP sites flanking the transgene, wherein the LoxP sites of the transgene target the LoxP sites in the genome, and homologous recombination events occur in the presence of CRE recombinase which integrate the transgene at the target site (see page 172; FIG 3). Thus, a CRE-lox system, as taught by the ‘348 Patent (Murphy) is targeted homologous recombination. In addition, the ‘348 Patent, when referring to the working examples therein (including that disclosed at column 31 which uses CRE recombinase), discloses “the high efficiency obtained using the method of the invention (see below) is due to the very long homology arms present in the LTVEC that increases the rate of homologous recombination in eukaryotic cells” (column 22, line 66 – column 23 line 3).  Thus, even with the use of Cre recombinase, the LVTECs still utilize homologous recombination via the long homology arms of the vectors during integration into the genome, as expressly articulated by the ‘348 Patent.
Furthermore, obviousness does not require complete certainty about an outcome; all that is necessary is that a skilled artisan would have reasonably expected success based on at least some degree of predictability before the filing date. See MPEP 2143.02. For the reasons set forth in the rejections in the Office action, this requirement is met as to the obviousness of the instant claims over 

Claims 11 and 12 remain, and new claims 98-99 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/093908 to Bruggemann, further in view of US Patent No. 7,105,348 (the ‘348 Patent), as applied to claims 1-2, 4-10, 13-14, 16-23, 26-29, 53, 83-87 and new claims 88-89, 91-97, and 100-117 above, and further in view of Rong et al, Homologous Recombination in Human Embryonic Stem Cells Using CRISPR/Cas9 Nickase and a Long DNA Donor Template.  Protein Cell, 2014. 5(4):258-260, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
The disclosures of Bruggemann and the ‘348 Patent are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Bruggemann and the ‘348 Patent combine to render obvious a method of targeted homologous recombination in an endogenous genomic location in an eukaryotic cell, comprising two overlapping LTVECs and an endonuclease, including zinc finger nucleases, wherein the endonuclease provides a single or double stranded break in a target locus.  Bruggemann discloses the eukaryotic cell is a mammalian cell, including rat, and wherein the cell is a pluripotent cell, including an ES stem cell (paragraphs [0064]-[0066]).
However, neither Bruggemann nor the ‘348 Patent disclose wherein the endonuclease is a CRISPR/cas9 nuclease as required by instant claims 11-12 or new claims 98-99.
Rong discloses methods of targeted homologous recombination in ES cells can be accomplishes using a CRISPR/cas9 nuclease, wherein a guide RNA directs the complex to a specific locus for cleavage (page 258, FIG 1).  Rong discloses site specific gene targeting systems including ZFNs and TALENs have some limitations, including time-consuming and labor intensive experimental design and off-target 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Zinc Finger nucleases of Bruggemann in view of the ‘348 Patent for CRISPR Cas-9 systems because all are explicitly taught as being useful for improving mutagenesis in combination with recombination technologies in ES cells. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have been motivated to use the CRISPR/cas9 system as Rong discloses it provides a simple and efficient alternative to known systems.  A skilled artisan would have had a reasonable expectation of success at practicing the claimed invention, as utilizing site specific nucleases in methods of targeted recombination was known in the art at the time of the invention.  
With regard to new claims 116 and 117, wherein the cell is a mammalian cell, and wherein the nuclease agent is a ZFN or Cas9 and guide RNA, wherein the combined size of the first and second nucleic acid insert is between 100 kb and about 500 kb or 700 kb (respectively), and wherein the size of the homology arm is at least 10 kb, the claim is obvious over the cited art.

Conclusion
No claims are allowed. No claims are free of the prior art.

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633